Title: To Thomas Jefferson from Riedesel, 19 March 1781
From: Riedesel, Friedrich Adolph (Adolf) von
To: Jefferson, Thomas



Sir
Brooklyn March 19. 1781

I send by permission and with proper passports of General Washington Captain Gerlach, Deputy Quartermaster General of his Serene Highness the Duke of Brunswic troops, to Lieutenant Colonel de Mengen with Money, great and small Uniforms, and refreshments for the said Troops together with some baggage for the Officers: He has my orders to deliver himself the money into the hands of Lieutenant Colo. de Mengen and to make the usual Settlements with the different paymasters. All his Despatches are left open for your Excellency’s inspection, and I beg leave to request, Sir, you will permit Captain Gerlach to go to Lieutenant Colonel de Mengen disembark the baggage and Stores, he has under his directions, and convey them to wherever the troops may be: I have given him orders to put himself entirely under your Excellencys directions so long as his business may detain him in Virginia; and he will accept and strictly observe such parole as your Excellency may think proper to prescribe to him for that time.
As there are several Invalids among the German Troops of the Convention of Saratoga incapable of every kind of service, for whom humanity demands that repose people in their Situations are in need of, I presume to ask your Excellency to allow such of them as are properly certified by the Physicians of the hospital, or in their absence, the Surgeons of the regiments, to embark on board the flag of truce vessel and come to New York from whence it will be in my power to send them home.
Captain Gerlach begs me to interest myself for him with your Excellency as he is excessively sick at Sea, to permit him to return to this place by Land so soon as his affairs are settled; if this requisition can be approved by your Excellency, I shall acknowledge it as a further continuance, sir, of your goodness to allow it merely for the relief of his health.
Madame de Riedesel, who never can forget the esteem and friendship she has so justly consecrated to Mrs. Jefferson, desires me to insert her sincerest compliments both to her and your Excellency.   Permit me to add my respects, and to assure you, sir, of the most perfect personal esteem with which I have the honor to be, Sir, Your Excellency’s most obedient and Humble Servant,

Riedesel

